Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-4, 6-8, 10-12, 14-21, 23-24, 27-28, 32-41, 45-49, 51-55, 57-59, 61-64, 66-73, 75-77 and 82-84 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 6-8, 10-12, 14-21, 23-24 and 27, drawn to a multi-drug antibody drug conjugate (MD-ADC) comprising an antibody and eight covalently attached Linking Assembly Units (LA), each having two different Drug Units, Di and D2, attached, wherein each of said eight covalently attached Linking Assembly Units is attached to a sulfur atom from a reduced interchain disulfide bond in said antibody, and wherein each of said covalently attached Linking Assembly Units has from two to four total Drug Units, attached thereto and an optional Partitioning Agent (Y).

Group II, claim(s) 28 and 32-40, drawn to a Drug Linking Assembly Unit having the formula (Ia), (IIa), (IIIa), or (IVa).

Group III, claim(s) 41 and 45-49, drawn to an orthogonally protected Linking Assembly Unit having Formula (Ib), (IIb), (IlIb), or (IVb).



Group V, claim(s) 83-84, drawn to a Drug Linking Assembly Unit having the Formula (XIIIa).

4.	The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:
 	A) A product and a special process of manufacture of said product.
	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The special technical feature of the inventions of Group I is a multi-drug antibody drug conjugate (MD-ADC) comprising an antibody and eight covalently attached Linking Assembly Units (LA).
	The special technical feature of the inventions of Group II is a Drug Linking Assembly Unit having the formula (Ia), (IIa), (IIIa), or (IVa).
	The special technical feature of the inventions of Group III is an orthogonally protected Linking Assembly Unit having Formula (Ib), (IIb), (IlIb), or (IVb).

The special technical feature of the inventions of Group V is a Drug Linking Assembly Unit having the Formula (XIIIa).

Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.  Since the claimed composition is not necessarily used in practicing the claimed processes, there is no unity of invention in this instance.  

Accordingly, the inventions of Groups I-V do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.2.

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

1)	The species of the invention of Group I is as follows: 
This application contains claims directed to the following patentably distinct species of formula I, II, III, or IV. Applicant is required to select one species of Formula I, II, III, or IV. This election must include the compound name or structure, the location of the species within the claims or the specification, and a delineation of the exact substitutions on the general Markush formula, e.g. R4 is aryl (i.e. phenyl) or heteroaryl, etc.

2)	The species of the invention of Group II is as follows: 
This application contains claims directed to the following patentably distinct species of formula Ia, IIa, IIIa, or IVa. Applicant is required to select one species of 

3)	The species of the invention of Group III is as follows: 
This application contains claims directed to the following patentably distinct species of formula Ib, IIb, IIIb, or IVb. Applicant is required to select one species of Formula Ib, IIb, IIIb, or IVb. This election must include the compound name or structure, the location of the species within the claims or the specification, and a delineation of the exact substitutions on the general Markush formula, e.g. R4 is aryl (i.e. phenyl) or heteroaryl, etc.

4)	The species of the invention of Group IV is as follows: 
This application contains claims directed to the following patentably distinct species of formula I*, II*, III*, or IV*. Applicant is required to select one species of Formula I*, II*, III*, or IV*. This election must include the compound name or structure, the location of the species within the claims or the specification, and a delineation of the exact substitutions on the general Markush formula, e.g. R4 is aryl (i.e. phenyl) or heteroaryl, etc.

5)	The species of the invention of Group V is as follows: 
This application contains claims directed to the following patentably distinct species of formula XIIIa. Applicant is required to select one species of Formula XIIIa. This election must include the compound name or structure, the location of the species within the claims or the specification, and a delineation of the exact substitutions on the general Markush formula, e.g. R4 is aryl (i.e. phenyl) or heteroaryl, etc.

If electing the invention of Group I, II, III, IV, or V, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic to the plurality of the different species of the invention of Group I, claim 28 is generic to the plurality of different species of the invention of Group II, claim 41 is generic to the plurality of different species of the invention of Group III, claim 51 is generic to the plurality of different species of the invention of Group IV, and claim 83 is generic to the plurality of different species of the invention of Group V.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).



As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642